       Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 1 of 11                      FILED
                                                                                  2021 May-18 PM 01:56
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

NORMAN GRETHEN,                            )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 4:20-cv-357-GMB
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security,           )
                                           )
       Defendant.                          )

                          MEMORANDUM OPINION

      On December 16, 2016, Plaintiff Norman Grethen filed an application for a

period of disability and disability insurance benefits. His alleged disability onset

date is February 5, 2012. Grethen’s application for benefits was denied at the initial

administrative level. He then requested a hearing before an Administrative Law

Judge (“ALJ”). The ALJ held a hearing on September 17, 2018 and denied

Grethen’s claims on January 24, 2019. Grethen requested a review of the ALJ’s

decision by the Appeals Council, which declined review on January 16, 2020. As a

result, the ALJ’s decision became the final decision of the Commissioner of the

Social Security Administration (the “Commissioner”) as of January 16, 2020.

      Grethen’s case is now before the court for review pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). Under 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal

Rules of Civil Procedure, the parties have consented to the full jurisdiction of a
         Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 2 of 11




United States Magistrate Judge. Doc. 15.                Based on a review of the parties’

submissions, the relevant law, and the record as a whole, the court concludes that

the decision of the Commissioner is due to be affirmed.

                              I. STANDARD OF REVIEW 1

       The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon

proper legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

The court will reverse the Commissioner’s decision if it is convinced that the

decision was not supported by substantial evidence or that the proper legal standards

were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The

court “may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner,” but rather “must defer to the

Commissioner’s decision if it is supported by substantial evidence.” Miles v. Chater,

84 F.3d 1397, 1400 (11th Cir. 1997) (citation and internal quotation marks omitted).

“Even if the evidence preponderates against the Secretary’s factual findings, [the

court] must affirm if the decision reached is supported by substantial evidence.”

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not



1
 In general, the legal standards are the same whether a claimant seeks disability insurance benefits
(“DIB”) or Supplemental Security Income (“SSI”). However, separate, parallel statutes and
regulations exist for DIB and SSI claims. Therefore, citations in this opinion should be considered
to refer to the appropriate parallel provision as context dictates. The same applies to citations for
statutes or regulations found in excerpted court decisions.
                                                 2
       Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 3 of 11




warranted even if the court itself would have reached a result contrary to that of the

factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

      The substantial evidence standard is met “if a reasonable person would accept

the evidence in the record as adequate to support the challenged conclusion.”

Holladay v. Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler,

704 F.2d 1207, 1209 (11th Cir. 1983)). The requisite evidentiary showing has been

described as “more than a scintilla, but less than a preponderance.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The court must scrutinize the entire

record to determine the reasonableness of the decision reached and cannot “act as

[an] automaton[] in reviewing the [Commissioner’s] decision.” Hale v. Bowen, 831

F.2d 1007, 1010 (11th Cir. 1987). Thus, the court must consider evidence both

favorable and unfavorable to the Commissioner’s decision. Swindle v. Sullivan, 914

F.2d 222, 225 (11th Cir. 1990).

      The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning

to determine that the Commissioner properly applied the law. Grant v. Astrue, 255

F. App’x 374, 375–76 (11th Cir. 2007) (citing Keeton v. Dep’t of Health & Human

Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption that the

Commissioner’s conclusions of law are valid. Id.




                                          3
       Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 4 of 11




            II. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 416(i). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). Plaintiff bears the burden

of proving that he is disabled and is responsible for producing evidence sufficient to

support his claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      A determination of disability under the Social Security Act requires a five-

step analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in

sequence:

      (1) Is the claimant presently unable to engage in substantial gainful
          activity?
      (2) Are the claimant’s impairments severe?
      (3) Do the claimant’s impairments satisfy or medically equal one of
          the specific impairments set forth in 20 C.F.R. Pt. 404, Subpt. P,
          App. 1?
      (4) Is the claimant unable to perform her former occupation?
      (5) Is the claimant unable to perform other work given her residual
          functional capacity, age, education, and work experience?

See Frame v. Comm’r, Soc. Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015).


                                          4
       Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 5 of 11




“An affirmative answer to any of the above questions leads either to the next

question, or, [at] steps three and five, to a finding of disability. A negative answer

to any question, other than at step three, leads to a determination of ‘not disabled.’”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986) (quoting 20 C.F.R.

§ 416.920(a)−(f)). “Once the finding is made that a claimant cannot return to prior

work the burden of proof shifts to the Secretary to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citing Gibson v. Heckler,

762 F.2d 1516 (11th Cir. 1985)).

      Applying the sequential evaluation process, the ALJ found Grethen had not

engaged in substantial gainful activity since his alleged onset date of February 5,

2012 through his date last insured of December 31, 2012. R. 27. At step two, the

ALJ found Grethen suffered from the severe impairments of degenerative disc

disease and obesity. R. 28.

      At step three, the ALJ found Grethen did not have an impairment or

combination of impairments meeting or medically equaling the severity of any of

the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 32. Before

proceeding to step four, the ALJ determined Grethen had the Residual Functional

Capacity (“RFC”) to perform light work as defined in 20 C.F.R. § 404.1527(b) with

the additional limitations of “occasional stooping; occasional crouching; occasional

upper extremity pushing or pulling; no lower extremity pushing or pulling; and no


                                          5
       Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 6 of 11




driving.” R. 33. In reaching this opinion, the ALJ stated that he considered Grethen’s

symptoms, the objective medical evidence, and other evidence. R. 33.

      The ALJ determined that Grethen was not able to perform any past relevant

work. R. 39. The ALJ relied on the evidence of a Vocational Expert (“VE”) to find

that “[t]hrough the date last insured, considering [Grethen’s] age, education, work

experience, and residual functional capacity, there were jobs that existed in

significant numbers in the national economy that the claimant could have

performed.” R. 42–45. Thus, at step five of the five-step sequential process, the ALJ

found Grethen not to be disabled from February 5, 2012, the alleged onset date,

through December 31, 2012, the date last insured. R. 45.

                 III. RELEVANT FACTUAL BACKGROUND

      Grethen was 51 years old at the time of the hearing and 44 years old at the

alleged onset of his period of disability. R. 65. Grethen has a tenth-grade education.

R. 59. From 2005 to 2007, Grethen had surgeries on both shoulders. R. 64. In 2008,

he worked as a shipping and receiving clerk loading and unloading trucks. R. 58.

He testified that he experienced constant back and shoulder pain during that time.

R. 58. Since Grethen quit that job in 2008, he has not worked for pay. R. 65.

      On February 5, 2012, Grethen went to the emergency room for his back pain.

R. 58–59, 508. During the hearing he could not point to a specific cause of his back

other than the cumulative effect of years of heavy lifting and previous car wrecks


                                          6
       Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 7 of 11




and motorcycle accidents. R. 59. However, his medical records indicate that the

pain was caused by “shoveling shingles.” R. 509. They also indicate that he had

normal findings during his initial assessment and physical exam except for his back

pain. R. 509, 512. He was discharged to his home the same day with a pain level at

three on a scale of one to ten, with an improved, stable condition and the ability to

walk without crutches. R. 510.

      On April 4, 2012, Grethen was treated in the emergency room for pain in his

right buttock that began that day, and he was discharged to his home the same day.

R. 503–07. His initial assessment was normal except for notations of obesity and

pain in his right buttock. R. 503. Grethen’s physical exam also produced normal

findings except for pain in his right buttock. R. 506. He had a shuffling gate but was

not otherwise distressed. R. 504.

      On July 23, 2012, Grethen was treated in the emergency room for UTI

symptoms. R. 500. His physical exam returned no abnormal findings. R. 499. He

was discharged in stable condition. R. 499. On July 26, 2012, Grethen was treated

in the emergency room for cellulitis from an insect bite. R. 491–95. On October 15,

2012, Grethen was treated in the emergency room for sharp abdominal pain. R. 485.

His initial assessment resulted in no abnormal findings except tachycardia. R. 485.

He was discharged on the same day. R. 487. The treating physician noted that he

was in mild to moderate distress from vomiting but otherwise reported no abnormal


                                          7
       Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 8 of 11




findings on his physical exam. R. 489.

      He was admitted to the emergency room on January 13, 2013 for left foot

strain from an injury that occurred on Christmas Eve. R. 478–79. His initial

assessment and physical exam revealed no abnormal findings except swelling in his

foot, and the radiologist concluded that there was no evidence of a fracture or

dislocation or any acute abnormality. R. 479–84. He was discharged the same day.

R. 480. Since 2012, Grethen has been taking sleeping pills along with his pain

medication, which has caused headaches, lethargy, and constipation. R. 61–62.

Grethen testified that his medication relieves 75% of his pain. R. 66.

      In August 2017, Vivian Hannon, a nurse practitioner, completed a “Physical

Capacities Form” for Grethen reflecting that he could stand for no more than 30

minutes at a time; that he should spend the entirety of an eight-hour workday lying

down, sleeping, or sitting with his legs propped up; and that she would expect him

to be off-task 30% to 40% of the workday in addition to normal workday breaks. R.

914. She also indicated that these limitations date back to February 2012 but have

worsened since that time. R. 914. In August 2018, Dr. Randall Stewart completed

the same form in a nearly identical manner. R. 996. Grethen testified that Dr. Stewart

had been treating him for a year and a half prior to the hearing but that Hannon had

been treating him for much longer. R. 65.




                                          8
       Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 9 of 11




                               IV. DISCUSSION

      Grethen makes two arguments for reversing the ALJ’s decision: (1) the ALJ

failed to afford proper weight to the opinions of Dr. Stewart and Hannon; and

(2) the ALJ’s history of substituting his opinion for the opinion of medical experts

adversely affected his decision. Doc. 16 at 2. The court addresses each of these

arguments in turn.

A.    Dr. Stewart and Hannon

      Grethen argues that the ALJ gave too little weight to the medical opinions of

Dr. Stewart and Hannon. Doc. 16 at 18–24. Both Dr. Stewart and Hannon expressed

their opinions that Grethen’s disc degeneration caused him to be unable to stand for

more than 30 minutes at a time and to need to lie down, sleep, or sit with his legs

propped up for the entirety of an eight-hour workday. R. 914 & 996. Grethen argues

that their opinions are well supported by his medical records. Doc. 16 at 19. In

response, the Commissioner argues that substantial evidence supports the ALJ’s

decision to discount these opinions. Doc. 17 at 5. For his part, the ALJ concluded

that Dr. Stewart and Hannon’s opinions “are inconsistent with the weight of the

evidence that indicates not much more than routine follow-ups and infrequent

symptomatic treatment during 2012, with no workplace restrictions and generally no

more than mild back pain secondary to degenerative disc disease.” R. 38.

      The medical opinion of a treating medical provider is given controlling weight


                                         9
      Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 10 of 11




if it is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] case

record.” 20 C.F.R. § 404.1527(c)(2). The court finds that there is substantial

evidence supporting the ALJ’s decision to discount the opinions of Dr. Stewart and

Hannon. Grethen claims that his period of disability began when he was treated for

back pain on February 5, 2012. Yet, he walked unassisted out of the emergency

room on the same day while reporting his pain as three out of ten. R. 510. Grethen

was treated one month later for pain in his right buttock but was discharged again on

the same day. R. 503–07. Grethen visited the emergency room twice more in July

2012, once in October 2012, and once more in January 2013, but never for back pain

or any condition related to his degenerative disc disease. R. 478–500. Thus, the

records indicate that Grethen was treated only twice for back pain during his alleged

period of disability and both treatments were successful. R. 503–07, 510. There are

no medical records from 2012 other than visits to the emergency room for acute

distress. The court therefore finds that substantial evidence supports the ALJ’s

assessment that Dr. Stewart’s and Hannon’s opinions that Grethen has been suffering

debilitating symptoms since 2012 due to his degenerative disc disease are

inconsistent with the medical evidence.

B.    Bias

      Grethen also argues that the ALJ has “a history of substituting his opinion for


                                          10
       Case 4:20-cv-00357-GMB Document 19 Filed 05/18/21 Page 11 of 11




the opinion of medical experts” that “adversely affected his decision.” Doc. 16 at 25

& 30. Grethen cites to several cases in which this ALJ’s decisions have been

reversed. Doc. 16 at 25–30. However, there is a presumption that ALJs are not

biased. Contreras-Zambrano v. Soc. Sec. Admin., Comm’r, 724 F. App’x 700, 703

(11th Cir. 2018). And “an ALJ’s number of reversals in district court . . . are general

assumptions that cannot survive the presumption of non-bias.” Id. Grethen may cast

aspersions at this ALJ, but he has not come forward with any evidence that the ALJ

was biased in this case, and the court is satisfied that the ALJ has developed a full

and fair record, has carefully weighed the evidence, and has given individualized

consideration to each claim. See id. (citing Miles v. Chater, 84 F.3d 1397, 1401 (11th

Cir. 1996)).

                                V. CONCLUSION

      For these reasons, the Commissioner’s decision is supported by substantial

evidence and based upon the proper legal standards. Accordingly, the decision of

the Commissioner is due be affirmed. A final judgment will be entered separately.

      DONE and ORDERED on May 18, 2021.


                                     _________________________________
                                     GRAY M. BORDEN
                                     UNITED STATES MAGISTRATE JUDGE




                                          11
